Citation Nr: 0614463	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  92-23 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for lumbosacral strain with degenerative disc 
disease, status post S1 foraminotomy and laminotomy.

2.  Entitlement to an initial disability rating in excess of 
10 percent for right lower hypesthesia due to lumbosacral 
strain with degenerative disc disease, status post S1 
foraminotomy and laminotomy.

3.  Entitlement to an initial disability rating in excess of 
10 percent for left lower hypesthesia due to lumbosacral 
strain with degenerative disc disease, status post S1 
foraminotomy and laminotomy.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
January 1985.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

In July 1993 and July 1997, the Board remanded the matters 
for additional evidentiary development.

In October 1996, the veteran presented testimony before a 
Hearing Officer at the RO.  In January 2006, the veteran 
testified before the undersigned Acting Veterans Law Judge.  
The transcripts are of record.


FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's lumbar spine 
disability was manifested by radiculopathy, muscle spasms, 
and limitation of motion.

2.  From September 23, 2002, the veteran's orthopedic 
symptomatology of his lumbar spine disability was not 
manifested by unfavorable ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes.

3.  The veteran's right lower hypesthesia due to lumbosacral 
strain with degenerative disc disease, status post S1 
foraminotomy and laminotomy, is not characterized by 
moderated incomplete paralysis.

4.  The veteran's left lower hypesthesia due to lumbosacral 
strain with degenerative disc disease, status post S1 
foraminotomy and laminotomy, is not characterized by 
moderated incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability rating of 60 
percent prior to September 23, 2002, but not thereafter, for 
lumbosacral strain with degenerative disc disease, status 
post S1 foraminotomy and laminotomy have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 (2001); 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 
23, 2002; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 
5243, effective September 26, 2003.

2.  The criteria for a separate initial disability rating in 
excess of 10 percent, as of September 23, 2002, for right 
lower hypesthesia due to lumbosacral strain with degenerative 
disc disease, status post S1 foraminotomy and laminotomy, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 
8520 (2005).

3.  The criteria for a separate initial disability rating in 
excess of 10 percent, as of September 23, 2002, for left 
lower hypesthesia due to lumbosacral strain with degenerative 
disc disease, status post S1 foraminotomy and laminotomy, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 
8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are April 2002, September 2003, and September 2005 
letters that notified the veteran of any information and 
evidence needed to substantiate and complete the claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters provided 
the substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letters instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in January 1991.   Thereafter, the RO provided 
notice in April 2002, September 2003, and September 2005.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; Social Security Administration records; private 
treatment records from Booth Radiology; Kennedy memorial 
Hospitals-University Medical Centers; Gregory S. Maslow, 
M.D.; Patrick J. Boland, D.O.; Scott A. Brown, D.C.; Anthony 
Allison, M.D.; and Robert a. Sammartino, D.O.; and VA 
examination reports dated in March 1991, March 1992, November 
1993, June 1995, November 1995, December 1996, September 
1998, November 1998, September 2003, and April 2005.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Factual Background

In March 1991, the veteran was scheduled for a VA 
examination.  Radiographic examination demonstrated mild 
abnormalities; there was grade 1 spondylolisthesis of L5 on 
S1, without evidence of focal disc herniation, and spina 
bifida occulta involving S1.  The veteran was diagnosed as 
having a lumbosacral strain with pain radiating into the 
lower right extremity; spondylolisthesis at L5-S1; and spina 
bifida occulta at S1.  The veteran also presented complaints 
of experiencing numbness in the right foot and occasional 
radiation of pain into the left leg.  A March 1991 VA 
neurology consultation report indicates probable right L5-S1 
radiculopathy secondary to lumbar disc disease and 
spondylolisthesis.  The report indicates that CT scan and EMG 
were compatible with radiculopathy.  

In March 1992, VA examination range of motion testing 
demonstrated forward flexion to 90 degrees and extension to 
10 degrees.  The lumbar spine was not tender and straight leg 
raising was negative at 50 degrees, bilaterally.  X-rays 
demonstrated normal vertebral bodies and alignment.  The 
examiner diagnosed the veteran as having a lumbosacral strain 
with pain that radiated into the right leg.  

From March to January 1992, VA treatment records consistently 
noted slight muscle spasm of the mid lumbar region and 
limitation of full forward flexion due to muscle spasms and 
discomfort.  No neurological deficits or muscle atrophy were 
noted.  

The veteran was reexamined by VA in November 1993.  Range of 
motion testing demonstrated flexion to 90 degrees and 
extension to 10 degrees.  Straight leg raising was positive 
at 30 degrees.  X-rays revealed bilateral spondylosis 
associated with grade 1 spondylolisthesis and discogenic 
disease.  The veteran was diagnosed as having a lumbosacral 
strain, with decreased range of motion and pain that radiated 
to the leg.  

In September 1995, the veteran underwent a left S1 
foraminotomy and laminotomy due to nerve root compression.  
Accordingly, he was rescheduled for VA examination in 
November 1995.  The examiner noted some paraspinal muscle 
tenderness in the lower lumbar region and decreased sensation 
in the L5-S1 dermatomal pattern.  Deep tendon reflexes were, 
however, preserved.  The examiner's impression was L5-S1 
radiculopathy with sensory deficits, with no motor deficits, 
all likely secondary to herniated nucleus pulposus.  

A May 1996 MRI examination noted L5-S1 discogenic disease 
with retropulsion of disc material, which was relatively 
contained.  The disc material abutted the left L4 nerve root 
and caused an impression on the left L5 nerve root with 
narrowing of the neural foramen.  No thecal compression was 
demonstrated.  

In October 1996, the veteran presented testimony during a 
regional office hearing.  The veteran testified that he used 
a cane on a daily basis, in order to walk more than half a 
block and to maintain stability.  He also alleged that he 
experienced pain in both his legs, however, less so on his 
right side.  He described his pain as dull and indicated that 
he experienced tingling in his foot and numbness in his feet 
and legs.  

The veteran was afforded a VA examination in December 1996.  
The examiner concluded that the veteran was in moderate to 
severe distress due to marked paraspinal muscle tenderness 
with sensory deficits in the left lower extremity consistent 
with an L4-L5 radiculopathy, with an absent ankle jerk and 
decreased knee jerk and the left side with an equivocal toe.  
The veteran ambulated with a cane.  The veteran was diagnosed 
as having multi level lumbar disc disease with multi level 
radiculopathy of the left lower extremity and severe pain 
syndrome.  Range of motion testing demonstrated forward 
flexion to 20 degrees and extension to 0 degrees.  Lateral 
flexion was to 5 degrees, bilaterally.  Rotation was to 10 
degrees.  There was marked paraspinal tenderness with muscle 
spasms.  The veteran was unable to lift his legs for straight 
leg raises.  The diagnoses were post operative laminectomy of 
the lumbosacral spine; chronic, recurrent lumbar spine strain 
with marked paraspinal muscle spasms; degenerative disc 
disease of the lumbar spine with marked decreased range of 
motion and walks with a cane assisted gait; and chronic 
severe low back pain.

X-rays taken in June 1997 demonstrated spondylolisthesis of 
L5-S1 with no radiographic evidence of instability.  An MRI 
revealed multi level minimal discogenic disease; however, 
there was no evidence of central neural foraminal stenosis.  
An April 1998 MRI demonstrated bilateral foraminal narrowing 
with no evidence of spinal stenosis.  

In September 1998, the veteran was scheduled a VA 
examination.  There was no evidence of scoliosis.  There was 
evidence of paraspinal tenderness.  Flexion was to 30 degrees 
and extension was to 10 degrees.  Lateral rotation was to 15 
degrees and lateral flexion was to 10 degrees, bilaterally.  
There was also greater limitation of motion due to pain.  
There was no evidence of easy fatiguability or incoordination 
present in repetitive motion.  Sensory examination 
demonstrated pain in the distribution of both sciatic nerves 
going down the back and decreased pinprick sensation in the 
bottom of the feet consistent with radicular symptoms.  Knee 
jerks were preserved.  The examiner's impression was 
degenerative arthritis of the lumbosacral spine with evidence 
of radicular symptoms radiating down both legs.  

In November 1998, VA examination demonstrated discogenic back 
disease in the L5-S1 area with bilateral sciatic symptoms.  
Flexion was to 45 degrees and extension was to 0 degrees.  
Lateral flexion was to 10 degrees and rotation was to 30 
degrees, bilaterally.  There were bilateral paraspinal muscle 
spasms.  Gait and station were unremarkable and reflexes were 
trace and equal, bilaterally.  

VA examination performed in September 2003 noted that the 
veteran walked without a limp and there was good tiptoe and 
heel walking.  At that time, there was no spasm and 
tenderness of the lumbar spine.  Range of motion testing 
demonstrated flexion to 30 degrees and extension to 20 
degrees.  Side bending was to 15 degrees and rotation was to 
35 degrees.  There was hypesthesia of the anterior surface of 
right thigh, the anterior surface of the right lower leg, and 
the dorsum of the right foot.  There was no sensory loss on 
the right thigh and calf.  There was hypesthesia of the 
dorsum of the left foot, circumferentially around the left 
lower leg, and the anterior surface of the left thigh.  
Straight leg raising was possible to 90 degrees, bilaterally.  

A February 2004 MRI noted grade 2 spondylolisthesis of L5-S1; 
bilateral spondylolysis; neural foraminal narrowing at L5-S1; 
and compression of the l5 nerve root between the right 
pedicle and disc at L5-S1.  In June 2004, the veteran 
underwent an L5-S1 anterior lumbar intradiskal fusion and 
posterior fusion with instrumentation.  

The veteran's service-connected disabilities were reevaluated 
by VA in April 2005.  The lumbar spine demonstrated decreased 
lumbar lordosis.  There was moderate to severe lumbosacral 
paraspinal tenderness.  There were no palpable muscle spasms 
or other partial abnormalities.  Flexion was to 20 degrees 
and extension was to 0 degrees.  Bilateral side bending and 
rotation were to 5 degrees.  Repetitive motion could not be 
assessed because of the nature of the veteran's pain; the 
examiner characterized the veteran's pain as somewhat severe.  
There were no sensory deficits or dermatomes tested in the 
bilateral lower extremities.  Motor strength was 4+/5 for the 
hip flexors; 4/5 for the right knee flexors and extensors; 
4/5 for right knee plantar and dorsiflexors.  Motor strength 
was 5/5 throughout the left lower extremity.  Lasegue sign 
was positive on the right side and negative on the left.  
There were no nonorganic physical signs.  The examiner's 
impression was lumbosacral sprain/strain injury, status post 
lumbar laminectomy and status post lumbar fusion surgery.  
The examiner stated that it could not be determined if the 
lumbar spine was ankylosed as the veteran had undergone 
fusion surgery, which is not a natural ankylosis.  He opined 
that the fusion surgery was favorable, as it helped alleviate 
the symptoms until the bolt came out.  As to incapacitating 
episodes, the examiner noted that the most severe 
incapacitating episode the veteran had experienced was a 
month a ago, which lasted several days and continued however 
to have pain of severe nature.  

In January 2006, the veteran testified that he experienced 
numbness, sharp shooting pain, and loss of sensation in both 
legs; muscle spasms; and throbbing pain in his left foot.  

Laws and Regulations 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims' determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

While the veteran's appeal was pending VA revised regulations 
for evaluating disabilities of the spine.  The Court in 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the 
law "precludes an effective date earlier than the effective 
date of the liberalizing . . . regulation," but the Board 
shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).

Before revisions, Diagnostic Code 5292 provided for ratings 
based on limitation of motion of the lumbar spine.  A 10 
percent rating was provided for slight limitation of motion 
of the lumbar segment of the spine.  Moderate limitation of 
motion warranted a 20 percent evaluation.  Severe limitation 
of motion warranted a 40 percent rating. 

Diagnostic Code 5295 provided criteria for rating lumbosacral 
strain.  Lumbosacral strain with only slight subjective 
symptoms warranted a noncompensable rating.  A 10 percent 
rating requires lumbosacral strain with characteristic pain 
on motion.  A 20 percent evaluation required muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A maximum 40 percent rating 
is warranted for severe lumbosacral strain, with a listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R.  § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The regulations for rating intervertebral disc syndrome were 
also revised during the course of this appeal.  Under the 
rating criteria in effect prior to September 23, 2002, a zero 
percent rating was assigned for postoperative intervertebral 
disc syndrome, cured.  A 10 percent rating was assigned for 
mild intervertebral disc syndrome. A 20 percent rating was 
assigned for moderate intervertebral disc syndrome, and a 40 
percent rating was assigned for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
maximum 60 percent rating was assigned for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2005).

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2004).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and chronic 
orthopedic and neurologic manifestations.  The Federal 
Register version setting forth the final rule indicates that 
the three notes following the version of Diagnostic Code 5293 
that became effective on September 23, 2002, were deleted 
when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

Analysis

Service connection is currently in effect for lumbosacral 
strain with degenerative disc disease, status post S1 
foraminotomy and laminotomy, rated as 40 percent disabling; 
right lower hypesthesia due to lumbosacral strain with 
degenerative disc disease, status post S1 foraminotomy and 
laminotomy, effective September 23, 2002, rated as 10 percent 
disabling; and left lower hypesthesia due to lumbosacral 
strain with degenerative disc disease, status post S1 
foraminotomy and laminotomy, effective September 23, 2002, 
rated as 10 percent disabling.

The Board will initially address whether the veteran is 
entitled to increased disability rating in excess of 40 
percent for his service-connected lumbosacral strain with 
degenerative disc disease, status post S1 foraminotomy and 
laminotomy, prior to September 23, 2002.  The Board finds 
that under the former criteria for evaluating intervertebral 
disc syndrome the veteran is entitled to a disability rating 
of 60 percent.  Under the former criteria, Diagnostic Code 
5293 provided for a maximum 60 percent rating for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  VA examinations 
performed in March 1991, March 1992, November 1993, November 
1995, December 1996, September 1998, and November 1998 and VA 
treatment records have consistently noted, numbness in the 
extremities, pain radiating into the lower extremities, and 
muscle spasms.  Moreover, the December 1996 examination noted 
that the veteran's sensory deficits consistent with 
radiculopathy and absent ankle jerk and decreased knee jerk.  
Accordingly, the veteran's lumbar spine disability produced 
other neurological findings appropriate to the site of the 
diseased disc, and little intermittent relief.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).  As such, he is entitled 
to a 60 percent disability evaluation under this criteria, 
prior to September 2003, but not thereafter.

As of September 23, 2002, due to the first change in 
regulations for 38 C.F.R. § 4.71a, the Board notes that the 
RO held the veteran would be entitled to an increased 
disability rating if orthopedic and neurological 
manifestations were evaluated separately.  Effective 
September 23, 2002, due to the neurological manifestations of 
the veteran's service-connected lumbar spine disability, the 
RO held that additional ratings were warranted for right 
lower hypesthesia due to lumbosacral strain with degenerative 
disc disease, status post S1 foraminotomy and laminotomy, and 
for left lower hypesthesia due to lumbosacral strain with 
degenerative disc disease, status post S1 foraminotomy and 
laminotomy.  The RO assigned each a 10 percent disability 
rating.  The RO continued the 40 percent disability rating 
for the veteran's lumbosacral strain with degenerative disc 
disease, status post S1 foraminotomy and laminotomy, due his 
orthopedic manifestations.

In terms of the changes to the rating criteria, the Board 
will initially address whether a disability rating in excess 
of 40 percent for lumbosacral strain with degenerative disc 
disease, status post S1 foraminotomy and laminotomy is 
warranted as of September 23, 2002, due to the veteran's 
orthopedic manifestations.  In light of the aforementioned 
medical evidence of record, it is noted that the record lacks 
the evidence to support an evaluation in excess of 40 percent 
solely for orthopedic manifestations of the veteran's 
service-connected lumbar spine disability.  For example, the 
veteran does not have unfavorable ankylosis of the entire 
thoracolumbar spine for a 50 evaluation, or unfavorable 
ankylosis of the entire spine for a 100 percent evaluation.  
Additionally, there is no medical evidence of record that the 
veteran has experienced incapacitating episodes of low back 
pain as defined in VA regulations.  Note (1) to revised 
Diagnostic Code 5293 provides that, for purposes of 
evaluations under that diagnostic code, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.   

As to the veteran's service-connected neurological 
manifestations of the veteran's service-connected lumbar 
spine disability, the evidence of record demonstrates that 
the veteran has complained of and been treated for sciatica 
of the lower extremities and the RO separately evaluated 
these disabilities. His complaints have included pain, loss 
of sensation, and numbness; however, there is no evidence of 
paralysis.  As the evidence of record does not demonstrate 
moderate incomplete paralysis of the sciatic nerve for either 
lower extremity, disability ratings in excess of 10 percent 
for each are not warranted.  38 C.F.R. § 4.124, Diagnostic 
Code 8520 (2005).

In conclusion, the veteran's service-connected lumbar spine 
disability, characterized as lumbosacral strain with 
degenerative disc disease, status post S1 foraminotomy and 
laminotomy, warrants a 60 percent disability rating, prior to 
September 23, 2002.  Thereafter, the veteran's service-
connected lumber spine disability is appropriately 
compensated by a 40 percent disability rating for lumbosacral 
strain with degenerative disc disease, status post S1 
foraminotomy and laminotomy; and 10 percent disability 
ratings for both right lower hypesthesia due to lumbosacral 
strain with degenerative disc disease, status post S1 
foraminotomy and laminotomy, and left lower hypesthesia due 
to lumbosacral strain with degenerative disc disease, status 
post S1 foraminotomy and laminotomy.


ORDER

Prior to September 23, 2002, but not thereafter, a disability 
rating of 60 percent for lumbosacral strain with degenerative 
disc disease, status post S1 foraminotomy and laminotomy is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An initial disability rating in excess of 10 percent for 
right lower hypesthesia due to lumbosacral strain with 
degenerative disc disease, status post S1 foraminotomy and 
laminotomy, is denied.

An initial disability rating in excess of 10 percent for left 
lower hypesthesia due to lumbosacral strain with degenerative 
disc disease, status post S1 foraminotomy and laminotomy, is 
denied.



____________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


